Bond, J.,
(charging jury.) 1. If the jury find from the evidence that the plaintiff was an employe of the railroad company, defendant, on the 22d day of May, 1887, and at the time of his injury was standing on the platform of a car in which he was housed as such employe, and that by reason of some negligence on the part of other employes of the railroad company a train ran into the camp car on which the complainant was so housed and transported, and that he himself was not in the car, but on the platform between the cook and sleeping car, sitting on the brake-wheel, the jury are instructed that such position occupied by the plaintiff was not a proper position for him to occupy, and that, if they believe the evidence of the plaintiff in this respect, he is not entitled to recover, because he contributed to the injury by his own negligence, by being on the platform, instead of in the car, where he ought to have been.
2. And if the jury find from the evidence that, prior to his employment by the defendant, the plaintiff signed the contract and the receipts offered in evidence by the defendant, and received the benefits arising therefrom both before the bringing of this suit and afterwards, by which he reléased the defendant from all default of the defendant’s employes, ■ and injuries arising to him therefrom, then the defendant is not liable in this action, and the verdict must be for the defendant.
Yerdicfc for defendant.